The court farther held',- that,, where- one person had a mortgage upon land, and another person- held a subsequent mortgage, if the second mortgagee stood by and saw the mortgagor induce the first mortgagee to release his mortgage and' take an' assignment of another security, which he supposed to be next to his ■ own, but which was in fact subsequent to the second mortgage, such subsequent security should be preferred to the second mortgage, — that the second mortgagee, having.signed the assignment as a witness, and having for a long time treated it as prior to his own claim, and thus led the orator into the belief that such was the fact, must now be bound by it.